     Case 1:21-cr-00138-LGS Document 6-2 Filed 03/09/21 Page 1 of 38



Approved: __________________________________
          SAMSON ENZER / ELIZABETH HANFT
          Assistant United States Attorneys

Before:   THE HONORABLE GABRIEL W. GORENSTEIN
          United States Magistrate Judge

                                              21 MAG 1600
          Southern District of New York

- - - - - - - - - - - - - - - -       x
                                      :
UNITED STATES OF AMERICA              :   SEALED COMPLAINT
                                      :
          - v. -                      :   Violations of
                                      :   18 U.S.C. §§ 371,
JOHN DAVID MCAFEE,                    :   1343, 1349, 1956 and 2.
                                      :
                Defendant.            :   COUNTY OF OFFENSES:
                                      :   New York
- - - - - - - - - - - - - - - -       X

SOUTHERN DISTRICT OF NEW YORK, ss.:

     BRANDON RACZ, being duly sworn, deposes and says that he is
a Special Agent with the Federal Bureau of Investigation (“FBI”)
and charges as follows:

                            COUNT ONE
     (Commodities and Securities Fraud Conspiracy: Scalping)

     1.   From at least in or about December 2017, up to and
including in or about October 2018, in the Southern District of
New York and elsewhere, JOHN DAVID MCAFEE, the defendant, and a
co-conspirator not named as a defendant herein (“CC-1”), as well
as others known and unknown, willfully and knowingly did combine,
conspire, confederate, and agree together and with each other to
commit offenses against the United States, to wit, commodities
fraud, in violation of Title 7, United States Code, Sections 9(1)
and 13(a)(5), and Title 17, Code of Federal Regulations, Section
180.1(a), and securities fraud, in violation of Title 15, United
States Code, Sections 78j(b) and 78ff, and Title 17, Code of
Federal Regulations, Section 240.10b-5.

     2.   It was a part and an object of the conspiracy that JOHN
DAVID MCAFEE, the defendant, and CC-1, as well as others known and
unknown, willfully and knowingly, would and did use and employ,
and attempt to use and employ, in connection with a contract of
sale of a commodity in interstate commerce, manipulative and
      Case 1:21-cr-00138-LGS Document 6-2 Filed 03/09/21 Page 2 of 38



deceptive devices and contrivances, in violation of Title 17, Code
of Federal Regulations, Section 180.1, by:         (a) using and
employing, and attempting to use and employ, manipulative devices,
schemes, and artifices to defraud; (b) making, and attempting to
make, untrue and misleading statements of material facts and
omitting to state material facts necessary in order to make the
statements made not untrue or misleading; and (c) engaging, and
attempting to engage in acts, practices, and courses of business
which operated and would operate as a fraud and deceit upon other
persons, to wit, MCAFEE and CC-1 agreed to participate in a
scalping scheme in which they would and did buy publicly traded
altcoins qualifying as commodities, used false and misleading
Twitter messages to recommend those altcoins for investment by
members of the investing public without disclosing that they had
taken investment positions in those altcoins with the intention of
selling them in the short term, and then sold the altcoins into
the short-term market interest stimulated by the deceptive
recommendations.

     3.   It was further a part and an object of the conspiracy
that JOHN DAVID MCAFEE, the defendant, and CC-1, as well as others
known and unknown, willfully and knowingly, directly and
indirectly, by use of the means and instrumentalities of interstate
commerce and of the mails, and of the facilities of national
securities exchanges, would and did use and employ manipulative
and deceptive devices and contrivances in connection with the
purchase and sale of securities, in violation of Title 17, Code of
Federal Regulations, Section 240.10b-5, by (a) employing devices,
schemes, and artifices to defraud; (b) making untrue statements of
material facts and omitting to state material facts necessary in
order to make the statements made, in the light of the
circumstances under which they were made, not misleading; and
(c) engaging in acts, practices, and courses of business which
operated and would operate as a fraud and deceit upon other
persons, in violation of Title 15, United States Code, Sections
78j(b) and 78ff, to wit, MCAFEE and CC-1 agreed to participate in
a scalping scheme in which they would and did buy publicly traded
altcoins qualifying as securities, used false and misleading
Twitter messages to recommend those altcoins for investment by
members of the investing public without disclosing that they had
taken investment positions in those altcoins with the intention of
selling them in the short term, and then sold the altcoins into
the short-term market interest stimulated by the deceptive
recommendations.




                                    2
      Case 1:21-cr-00138-LGS Document 6-2 Filed 03/09/21 Page 3 of 38




                               Overt Acts

     4.    In furtherance of the conspiracy and to effect its
illegal objects, JOHN DAVID MCAFEE, the defendant, and CC-1, as
well as others known and unknown, committed the following overt
acts, among others, in the Southern District of New York and
elsewhere:

          a.   During the period from in or about December 2017
through in or about January 2018, MCAFEE and CC-1 scalped altcoins
to investors at artificially inflated market prices, including to
several investors who resided in the Southern District of New York.

          b.   On or about January 11, 2018, another McAfee Team
member and co-conspirator of MCAFEE (who is referred to below as
“McAfee Team Member-1”) submitted an application online to open an
account with a digital asset exchange located in the Southern
District of New York (the “SDNY Exchange”) so that he and MCAFEE
could liquidate (among other things) digital asset proceeds of the
scalping scheme.

          c.   On or about January 14, 2018, McAfee Team Member-1
sent an email to the SDNY Exchange in which he identified himself
as an “employee of John McAfee,” and threatened to sue the SDNY
Exchange for rejecting that application.

           (Title 18, United States Code, Section 371.)

                             COUNT TWO
                 (Wire Fraud Conspiracy: Scalping)

     5.   From at least in or about December 2017, up to and
including in or about October 2018, in the Southern District of
New York and elsewhere, JOHN DAVID MCAFEE, the defendant, and
CC-1, as well as others known and unknown, willfully and knowingly,
did combine, conspire, confederate, and agree together and with
each other to commit wire fraud, in violation of Title 18, United
States Code, Section 1343.

     6.   It was a part and an object of the conspiracy that JOHN
DAVID MCAFEE, the defendant, and CC-1, as well as others known and
unknown, willfully and knowingly, having devised and intending to
devise a scheme and artifice to defraud, and for obtaining money
and property by means of false and fraudulent pretenses,
representations, and promises, would and did transmit and cause to
be transmitted by means of wire, radio, and television

                                    3
      Case 1:21-cr-00138-LGS Document 6-2 Filed 03/09/21 Page 4 of 38



communication in interstate and foreign commerce, writings, signs,
signals, pictures, and sounds for the purpose of executing such
scheme and artifice, in violation of Title 18, United States Code,
Section 1343, to wit, MCAFEE and CC-1 agreed to participate in the
scalping scheme described in paragraphs 2 and 3 above that would
and did involve the use of interstate wire communications.

          (Title 18, United States Code, Section 1349.)

                              COUNT THREE
                        (Wire Fraud: Scalping)

     7.   From at least in or about December 2017, up to and
including in or about October 2018, in the Southern District of
New York and elsewhere, JOHN DAVID MCAFEE, the defendant, and
CC-1, as well as others known and unknown, willfully and knowingly,
having devised and intending to devise a scheme and artifice to
defraud and for obtaining money and property by means of false and
fraudulent   pretenses,    representations,   and   promises,   and
attempting to do so, did transmit and cause to be transmitted by
means of wire, radio, and television communication in interstate
and foreign commerce, writings, signs, signals, pictures, and
sounds for the purpose of executing such scheme and artifice, to
wit, MCAFEE and CC-1 participated in the scalping scheme described
in paragraphs 2 and 3 above and they used interstate wire
communications in the course of doing so.

      (Title 18, United States Code, Sections 1343 and 2.)

                           COUNT FOUR
       (Securities and Touting Fraud Conspiracy: Touting)

     8.   From at least in or about December 2017, up to and
including in or about October 2018, in the Southern District of
New York and elsewhere, JOHN DAVID MCAFEE, the defendant, and
CC-1, as well as others known and unknown, willfully and knowingly,
did combine, conspire, confederate, and agree together and with
each other to commit offenses against the United States, to wit,
securities fraud, in violation of Title 15, United States Code,
Sections 78j(b) and 78ff, and Title 17, Code of Federal
Regulations, Section 240.10b-5, and touting fraud, in violation of
Title 15, United States Code, Sections 77q(b) and 77x.

     9.   It was a part and an object of the conspiracy that JOHN
DAVID MCAFEE, the defendant, and CC-1, as well as others known and
unknown, willfully and knowingly, directly and indirectly, by use
of the means and instrumentalities of interstate commerce and of

                                    4
      Case 1:21-cr-00138-LGS Document 6-2 Filed 03/09/21 Page 5 of 38



the mails, and of the facilities of national securities exchanges,
would and did use and employ manipulative and deceptive devices
and contrivances in connection with the purchase and sale of
securities, in violation of Title 17, Code of Federal Regulations,
Section 240.10b-5, by (a) employing devices, schemes, and
artifices to defraud; (b) making untrue statements of material
facts and omitting to state material facts necessary in order to
make the statements made, in the light of the circumstances under
which they were made, not misleading; and (c) engaging in acts,
practices, and courses of business which operated and would operate
as a fraud and deceit upon other persons, in violation of Title
15, United States Code, Sections 78j(b) and 78ff, to wit, MCAFEE
and CC-1 agreed to participate in a touting scheme in which they
would and did publish Twitter messages recommending certain
initial coin offerings (“ICOs”) qualifying as securities offerings
to members of the investing public through false and misleading
representations and omissions concealing that the ICO issuers were
paying MCAFEE and CC-1 a substantial portion of the funds raised
from ICO investors to publish such ICO recommendations.

     10. It was further a part and an object of the conspiracy
that JOHN DAVID MCAFEE, the defendant, and CC-1, as well as others
known and unknown, willfully and knowingly, directly and
indirectly, by use of the means and instruments of transportation
and communication in interstate commerce and of the mails, would
and did publish, give publicity to, and circulate notices,
circulars,   advertisements,    newspapers,   articles,    letters,
investment services, and communications which, though not
purporting to offer securities for sale, described such securities
for consideration received and to be received from issuers,
underwriters, and dealers, without fully disclosing the receipt,
whether past and prospective, of such consideration and the amount
thereof, in violation of Title 15, United States Code, Sections
77q(b) and 77x, to wit, MCAFEE and CC-1 agreed to participate in
a touting scheme in which they would and did publish Twitter
messages recommending certain ICOs qualifying as securities
offerings to members of the investing public without disclosing
the nature, source, and amount of compensation that they were being
paid by the ICO issuers in exchange for publishing such ICO
recommendations.

                               Overt Acts

     11. In furtherance of the conspiracy and to effect its
illegal objects, JOHN DAVID MCAFEE, the defendant, and CC-1, as
well as others known and unknown, committed the following overt


                                    5
      Case 1:21-cr-00138-LGS Document 6-2 Filed 03/09/21 Page 6 of 38



acts, among others, in the Southern District of New York and
elsewhere:

          a.   During the period from on or about December 20,
2017 through on or about February 10, 2018, MCAFEE published
Twitter messages recommending several ICOs without disclosing the
compensation that the ICO issuers were paying him and other members
of his team, including CC-1, for those ICO recommendations, and at
least one investor who resided in the Southern District of New
York purchased ICO tokens based on his review of MCAFEE’s ICO
recommendations on Twitter.

           b.  On or about January 1, 2018, MCAFEE opened an
account in his own name at a digital asset exchange in California
(the “California Exchange”) with assistance from CC-1 and CC-1’s
then-wife.

          c.   During the period from in or about January 2018
through in or about February 2018, MCAFEE and CC-1 caused CC-1’s
then-wife to use MCAFEE’s California Exchange account to liquidate
(among other things) digital asset proceeds of the ICO touting
scheme into millions of dollars in United States currency, and to
wire transfer more than a million dollars in such liquidation
proceeds to a bank account registered to MCAFEE in Tennessee via
transactions that were routed through an intermediate bank in the
Southern District of New York (the “SDNY Intermediate Bank”).

          d.    In or about April 2018, MCAFEE and CC-1 caused
CC-1’s then-wife to submit an application online to open an account
at the SDNY Exchange so that MCAFEE and CC-1 could liquidate (among
other things) digital asset proceeds of the ICO touting scheme.

           (Title 18, United States Code, Section 371.)

                             COUNT FIVE
                  (Wire Fraud Conspiracy: Touting)

     12. From at least in or about December 2017, up to and
including in or about October 2018, in the Southern District of
New York and elsewhere, JOHN DAVID MCAFEE, the defendant, and
CC-1, as well as others known and unknown, willfully and knowingly,
did combine, conspire, confederate, and agree together and with
each other to commit wire fraud, in violation of Title 18, United
States Code, Section 1343.

     13. It was a part and an object of the conspiracy that JOHN
DAVID MCAFEE, the defendant, and CC-1, as well as others known and

                                    6
      Case 1:21-cr-00138-LGS Document 6-2 Filed 03/09/21 Page 7 of 38



unknown, willfully and knowingly, having devised and intending to
devise a scheme and artifice to defraud, and for obtaining money
and property by means of false and fraudulent pretenses,
representations, and promises, would and did transmit and cause to
be transmitted by means of wire, radio, and television
communication in interstate and foreign commerce, writings, signs,
signals, pictures, and sounds for the purpose of executing such
scheme and artifice, in violation of Title 18, United States Code,
Section 1343, to wit, MCAFEE and CC-1 agreed to participate in the
ICO touting scheme described in paragraphs 9 and 10 above, in which
they would and did induce investors to buy digital tokens sold by
ICO issuers based on their publication of fraudulent Twitter
recommendations touting the issuers’ ICOs through false and
misleading representations and omissions concealing that the ICO
issuers were paying MCAFEE and CC-1 a substantial portion of the
funds   raised   from   ICO   investors   to    publish   such  ICO
recommendations,   and   would   and  did    use   interstate  wire
communications in the course of doing so.

          (Title 18, United States Code, Section 1349.)

                               COUNT SIX
                         (Wire Fraud: Touting)

     14. From at least in or about December 2017, up to and
including in or about October 2018, in the Southern District of
New York and elsewhere, JOHN DAVID MCAFEE, the defendant, and
CC-1, as well as others known and unknown, willfully and knowingly,
having devised and intending to devise a scheme and artifice to
defraud and for obtaining money and property by means of false and
fraudulent   pretenses,    representations,   and   promises,   and
attempting to do so, did transmit and cause to be transmitted by
means of wire, radio, and television communication in interstate
and foreign commerce, writings, signs, signals, pictures, and
sounds for the purpose of executing such scheme and artifice, to
wit, MCAFEE and CC-1 participated in the ICO touting scheme
described in paragraphs 9, 10 and 13 above and they used interstate
wire communications in the course of doing so.

      (Title 18, United States Code, Sections 1343 and 2.)

                             COUNT SEVEN
                    (Money Laundering Conspiracy)

     15. From at least in or about December 2017, up to and
including in or about October 2018, in the Southern District of
New York and elsewhere, JOHN DAVID MCAFEE, the defendant, and

                                    7
      Case 1:21-cr-00138-LGS Document 6-2 Filed 03/09/21 Page 8 of 38



CC-1, as well as others known and unknown, willfully and knowingly,
did combine, conspire, confederate, and agree together and with
each other to commit money laundering, in violation of Title 18,
United States Code, Section 1957(a).

     16. It was a part and an object of the conspiracy that JOHN
DAVID MCAFEE, the defendant, and CC-1, as well as others known and
unknown, in the United States and in the special and maritime and
territorial jurisdiction of the United States, willfully and
knowingly would and did engage and attempt to engage in one and
more monetary transactions in criminally derived property of a
value greater than $10,000 that was derived from specified unlawful
activity, to wit, the wire fraud offense charged in Count Six of
this Complaint, in violation of Title 18, United States Code,
Section 1957(a).

         (Title 18, United States Code, Section 1956(h).)

     The bases for my knowledge and for the foregoing charges are,
in part, as follows:

     17. I have been an FBI Special Agent for approximately five
years.   I am currently assigned to an FBI squad focused on
investigating complex financial crimes, including securities
frauds, commodities frauds, and wire frauds. As part of my work
at the FBI, I have received training regarding ways in which these
crimes are perpetrated, participated in numerous investigations of
such offenses, and made and participated in arrests of individuals
who have committed such offenses.

     18. Since in or about June 2018, I have been investigating
certain fraudulent cryptocurrency trading and promotion activities
of JOHN DAVID MCAFEE, the defendant, and other members of MCAFEE’s
so-called cryptocurrency team (the “McAfee Team”), including CC-
1. I am one of the FBI case agents with primary responsibility
for this investigation.      The information contained in this
Complaint is based upon my personal knowledge, as well as
information obtained during this investigation, directly or
indirectly, from other sources, including:      (a) conversations
with, and reports prepared by, other law enforcement agents; (b)
information and documents obtained from non-law enforcement
witnesses, including three former McAfee Team members (“McAfee
Team Member-1,” “McAfee Team Member-2,” and “McAfee Team Member-
3,” respectively) and certain investors in cryptocurrency altcoins
and ICOs that were promoted by MCAFEE via Twitter; (c) electronic
communications involving MCAFEE and CC-1 that were provided by
non-law enforcement witnesses or recovered pursuant to judicially

                                    8
      Case 1:21-cr-00138-LGS Document 6-2 Filed 03/09/21 Page 9 of 38



authorized search warrants, including emails, cellphone text
messages, Skype messages, and private direct messages (“DMs”) sent
to or from MCAFEE’s verified Twitter account (the “Official McAfee
Twitter Account”); (d) Google search history results associated
with CC-1 that were obtained pursuant to a judicially authorized
search warrant; (e) public “tweets” and other information that
were posted on the publicly available portions of the Official
McAfee Twitter Account; (f) other publicly available information
and documents, including trading price, volume, and other market
information concerning the altcoins discussed herein; (g)
documents and other evidence collected by the United States
Securities and Exchange Commission (the “SEC”) in connection with
a parallel SEC investigation relating to MCAFEE and CC-1; (h)
materials published by the Commodity Futures Trading Commission
(the “CFTC”); (i) account information and records for bank accounts
and digital asset exchange accounts that were controlled by various
McAfee Team members; and (j) information and documents provided by
other companies or businesses. Because this Complaint is being
submitted for the limited purpose of establishing probable cause,
it does not include all the facts that I have learned during the
course of my investigation. Where the contents of documents and
the actions and statements of and conversations with others are
reported herein, they are reported in substance and in part. Where
figures, calculations, and dates are set forth herein, they are
approximate, unless stated otherwise.

                 SUMMARY OF THE FRAUDULENT SCHEMES

     19. Based on the evidence set forth below, I respectfully
submit that there is probable cause to believe that JOHN DAVID
MCAFEE, the defendant, and other McAfee Team members, including
CC-1, perpetrated two fraudulent schemes relating to the sale to
investors of cryptocurrencies qualifying under federal law as
commodities or securities (the “scalping scheme” and “ICO touting
scheme,” respectively):

          a.    The scalping scheme. The first scheme involved a
fraudulent practice called “scalping,” which is sometimes referred
to as a “pump and dump” scheme. In this scalping scheme, MCAFEE
and other McAfee Team members, including CC-1, bought large
quantities of publicly traded cryptocurrency altcoins, which
qualified as commodities or securities, at inexpensive market
prices; published false and misleading tweets via the Official
McAfee Twitter Account recommending those altcoins for investment
to members of the investing public in order to artificially inflate
(or “pump” up) their market prices; and then sold (or “dumped”)
their investment positions in those altcoins into the short-term

                                    9
     Case 1:21-cr-00138-LGS Document 6-2 Filed 03/09/21 Page 10 of 38



market interest stimulated by MCAFEE’s deceptive tweets. Through
this scalping scheme, MCAFEE and other McAfee Team members,
including CC-1, collectively earned more than $2 million in illicit
profits while the long-term value of the recommended altcoins
purchased by investors declined substantially as of a year after
the promotional tweets.

          b.   The ICO touting scheme.     In the second scheme,
MCAFEE and other McAfee Team members, including CC-1, again used
MCAFEE’s Official McAfee Twitter Account to publicly tout
fundraising events in which startup businesses (“ICO issuers”)
issued and sold digital tokens qualifying as securities to the
investing public through ICOs, without disclosing and, in fact,
concealing that the ICO issuers were substantially compensating
MCAFEE and his team for his promotional tweets with a substantial
portion of the funds raised from ICO investors. As the SEC had
publicly warned, and as MCAFEE and CC-1 well knew, the federal
securities laws required them to disclose any compensation paid by
ICO issuers for touting securities offerings styled as ICOs.
MCAFEE and other McAfee Team members, including CC-1, collectively
earned more than $11 million in undisclosed compensation that they
took steps to affirmatively hide from ICO investors.

                               BACKGROUND

     A.   Relevant Individuals

     20. Based on my review of     publicly available information and
information maintained in law       enforcement databases concerning
McAfee Team members, including     JOHN DAVID MCAFEE, the defendant,
and other sources referenced in    paragraph 18 above, I have learned
the following:

          a.   MCAFEE is a 75 year-old United States citizen.
MCAFEE founded and later sold the popular computer antivirus
software company that bears his name. For much of the scalping
and ICO touting schemes described herein, which occurred from in
or about December 2017 through in or about October 2018, MCAFEE
lived in Lexington, Tennessee. In the years leading up to those
schemes, MCAFEE attracted a substantial Twitter following to his
Official McAfee Twitter Account, totaling approximately 784,000
Twitter followers as of in or about February 2018, many of whom
were cryptocurrency investors. Through public tweets, speeches at
industry conferences and on YouTube, and his role as the CEO of a
publicly traded cryptocurrency company, MCAFEE held himself out as
an expert on cybersecurity and cryptocurrency.


                                   10
     Case 1:21-cr-00138-LGS Document 6-2 Filed 03/09/21 Page 11 of 38



          b.   CC-1 is a 39-year-old United States citizen. In or
about November 2017, CC-1 began working as a private security guard
for MCAFEE and moved into MCAFEE’s home in Tennessee. While CC-1
was living and working with MCAFEE, MCAFEE promoted CC-1 to the
role of “Executive Advisor” and later to CEO of the McAfee Team.
In or about October 2018, CC-1 left the McAfee Team.

          c.   McAfee Team Member-1 is a 30-year-old United States
citizen who was a co-conspirator of MCAFEE and CC-1 in the scalping
and ICO touting schemes. 1 McAfee Team Member-1 served as MCAFEE’s
main cryptocurrency trader principally responsible for buying and
selling altcoins on MCAFEE’s behalf in furtherance of the scalping
and ICO touting schemes.

          d.   McAfee Team Member-2 is a 44-year-old United States
citizen who was a co-conspirator of MCAFEE and CC-1 in connection
with the scalping and ICO touting schemes. McAfee Team Member-2
began working as a private security guard for MCAFEE in or about
2017 and moved into MCAFEE’s home in Tennessee in or about January
2018.

          e.    McAfee Team Member-3 is a 30-year-old United States
citizen who was married to CC-1 at all times during the scalping
and ICO touting schemes, but they have since divorced. 2 At the
request of her then-husband CC-1, McAfee Team Member-3 was enlisted
by MCAFEE and CC-1 at various times to liquidate digital assets
representing proceeds of the scalping and ICO touting schemes.

     B.   Cryptocurrency Technology and Regulation

     21. Based on my review of a report published in October 2020
by the United States Attorney General’s Cyber Digital Task Force
concerning cryptocurrency, information published by the SEC and
CFTC, other sources referenced in paragraph 18 above, and my own
participation in this investigation, I have learned the following:


1 McAfee Team Member-1 has a criminal history that includes a 2011
felony conviction.

2 McAfee Team Member-1, McAfee Team Member-2 and McAfee Team
Member-3 have been providing the Government with information in
the hope of obtaining leniency for their respective roles in the
scalping and touting schemes described herein or in laundering
proceeds of those schemes. Information provided by all three of
these witnesses has proven reliable and has been corroborated by
other independent evidence.
                                   11
     Case 1:21-cr-00138-LGS Document 6-2 Filed 03/09/21 Page 12 of 38



          a.   “Digital currency” or “cryptocurrency” is a digital
representation of value that, like traditional coin and paper
currency, functions as a medium of exchange —— that is, it can be
digitally traded or transferred, can be used for payment or
investment purposes, and can be considered a valuable “digital
asset.”   Unlike traditional “fiat” currency such as the United
States dollar, digital currency is not issued by any government
and does not have legal tender status in any particular country or
for any government or other creditor. Instead, the exchange value
of a particular digital currency generally is based on agreement
or trust within its community of users.       Examples of digital
currencies, which come in the form of unique digital “tokens” or
“coins,” are “Bitcoin” (“BTC”) and “Ether” (“ETH”), and, generally
speaking, “altcoins,” which typically refer to cryptocurrencies
other than Bitcoin.

          b.   Cryptocurrency tokens or coins are issued and
distributed on a “blockchain.”    A blockchain is a digitalized,
decentralized, and cryptographically-secured ledger that allows
market participants to keep track of digital currency transactions
without central recordkeeping. Blockchain records are published
online and available to the public.

          c.   Cryptocurrency can be exchanged directly from
person to person; through a digital asset or cryptocurrency
exchange; or through other intermediaries.        The storage of
cryptocurrency is typically associated with an individual
“wallet,” which is similar to a virtual account.       Wallets can
interface with blockchains and generate or store the public keys
(which are roughly akin to a bank account number) and private keys
(which function like a personal identification number or password)
that are used to send and receive cryptocurrency.

          d.   Certain uses and aspects of digital currencies
qualify them as commodities under the Commodity Exchange Act of
1936 and CFTC regulations promulgated thereunder prohibiting
(among other things) fraud or manipulation in connection with any
swap or contract of sale of any commodity in interstate commerce.
From my participation in this investigation and sources referenced
in paragraphs 18 and 21 above, I understand that at all times
relevant to this case, several of the altcoins discussed below
qualified as commodities, including Verge (“XVG”) tokens, Reddcoin
(“RDD”) tokens, and Dogecoin (“DOGE”) tokens.

          e.   In certain circumstances, digital assets can also
qualify as securities subject to the Securities Act of 1933 and
Securities and Exchange Act of 1934 and SEC regulations promulgated

                                   12
     Case 1:21-cr-00138-LGS Document 6-2 Filed 03/09/21 Page 13 of 38



thereunder, including, as relevant here, when unregistered
securities styled as digital tokens are issued and sold to
investors as part of an ICO.      From my participation in this
investigation and sources referenced in paragraphs 18 and 21 above
and in paragraph 27 below, including my review of investor
solicitation materials that were published online by various ICO
issuers referenced below, I understand that at all times relevant
to this case, Electroneum (“ETN”) tokens qualified as securities,
and that the ICO tokens that were offered and sold to investors in
the seven ICOs referred to below as “ICO-1” through “ICO-7”
qualified as securities.

                   THE FRAUDULENT SCALPING SCHEME

     22. Based on my participation in this investigation and
sources   referenced  in   paragraph  18   above,  including   my
participation in interviews with McAfee Team Member-1 and McAfee
Team Member-2 and my review of documents and electronic
communications corroborating information that they have provided,
I have learned the following:

                                Overview

          a.   The scalping scheme generally consisted of the
following.   First, JOHN DAVID MCAFEE, the defendant, directed
McAfee Team Member-1 to buy large quantities of a particular
altcoin that MCAFEE planned to publicly endorse and then sell.
Although MCAFEE typically instructed McAfee Team Member-1 to
purchase a given altcoin for MCAFEE’s benefit, other McAfee Team
members, including McAfee Team Member-1 and CC-1, frequently also
mirrored MCAFEE’s altcoin trades for themselves.     Second, after
these purchases, MCAFEE published endorsement tweets via his
Official McAfee Twitter Account recommending the altcoin in
question to the investing public for investment without disclosing
that he owned large quantities of the promoted altcoin, and even
though he had given false assurances that he would disclose such
information in various tweets and public statements during the
scheme. Third, MCAFEE and other McAfee Team members, including
CC-1, then sold their respective investment positions in that
altcoin into the temporary but significant short-term price
increase that MCAFEE’s Twitter endorsements typically generated,
often for significant profits. Finally, the long-term value of
the altcoin typically declined significantly in the year following
the inflationary tweets.

         b.   MCAFEE’s endorsement tweets during the scalping
scheme included false and misleading statements and omissions

                                   13
     Case 1:21-cr-00138-LGS Document 6-2 Filed 03/09/21 Page 14 of 38



concealing that MCAFEE’s true motive for recommending certain
altcoins was to artificially inflate their short-term value for
his own benefit and did not reflect an unbiased judgment that the
altcoins represented promising investments.

          c.   From in or about December 2017 through in or about
January 2018, MCAFEE and other McAfee Team members, including
CC-1, collectively earned more than $2 million in profits by
scalping at least twelve publicly traded altcoins.    From in or
about December 2017 through in or about October 2018, MCAFEE and
other McAfee Team members, including CC-1, engaged in various
efforts to liquidate the digital asset proceeds of their scalping
activities.

      MCAFEE Scalps XVG Tokens Based on Misrepresentations

          d.   The first known example of MCAFEE successfully
scalping an altcoin occurred in or about mid-December 2017 with an
altcoin called Verge (“XVG”).

          e.   From my review of Skype communications between
MCAFEE   and    McAfee   Team    Member-1   (the   “McAfee    Skype
Communications”), I have learned that on or about December 13,
2017, MCAFEE electronically transferred over $15,000 worth of
digital assets to McAfee Team Member-1, and MCAFEE directed McAfee
Team Member-1 to use about a third of those funds to buy XVG tokens
at their then-prevailing market price.

          f.   Based on my review of publicly available portions
of MCAFEE’s Official McAfee Twitter Account, I have learned that
after those purchases of XVG tokens for MCAFEE’s benefit, MCAFEE
published tweets from on or about December 13 through on or about
December 17, 2017 endorsing XVG tokens to investors without
disclosing his investment position in XVG. On or about December
15, 2017, in response to one of MCAFEE’s tweets promoting XVG, a
Twitter user publicly posted a comment on MCAFEE’s Twitter feed
asserting that MCAFEE had endorsed XVG to deliberately pump up the
market price of XVG tokens. Despite his purchase of XVG tokens
two days earlier, MCAFEE replied with a public tweet falsely
claiming:   “I own no XVG.    I live [sic] how you shallow folks
cannot distinguish between someone who shamelessly speaks his mind
—— because it’s true —— and someone with an ulterior motive.”

          g.   MCAFEE made a similar misrepresentation during a
private conversation with an individual who had invested in a large
quantity of XVG tokens prior to MCAFEE’s Twitter endorsements of
XVG (the “XVG Investor”).       Specifically, from my review of

                                   14
     Case 1:21-cr-00138-LGS Document 6-2 Filed 03/09/21 Page 15 of 38



cellphone text messages provided by XVG Investor, I have learned
that during a text message conversation on or about December 21,
2017 between XVG Investor and MCAFEE, XVG Investor asked whether
MCAFEE had purchased XVG tokens before promoting XVG, and MCAFEE
responded by falsely denying that he had done so, writing in
pertinent part: “I bought absolutely none at all. I could not
promote it if I owned it.”

          h.   During the period from on or about December 13
through on or about December 17, 2017 in which MCAFEE published
tweets endorsing XVG and tweets falsely denying his ownership of
XVG, the market price of XVG tokens increased by more than 500%
between the opening of trading on or about December 13 and the
close of trading on or about December 17, 2017. From my review of
the McAfee Skype Communications, I have learned that, following
the short-term inflation of XVG’s market price, MCAFEE caused
McAfee Team Member-1 to sell all of MCAFEE’s XVG tokens, yielding
profits of more than $30,000 in digital assets and a return on
investment of more than 400% within four days. In the long term,
the market price of XVG tokens fell by more than 85% between the
close of trading on or about December 17, 2017 and the close of
trading on or about December 17, 2018, one year later. 3

               MCAFEE Expands the Scalping Scheme
       through his Fraudulent Coin of the Day/Week Series

          i.   MCAFEE and CC-1 scalped at least eleven additional
altcoins during the period from on or about December 20, 2017
through on or about January 28, 2018.        These altcoins were
Electroneum (ETN), Burstcoin (BURST), DigiByte (DGB), Reddcoin
(RDD), Humaniq (HMQ), Tron (TRX), Factom (FCT), Dogecoin (DOGE),
Stellar Lumen (XLM), Syscoin (SYS) and Ripio Credit Network (RCN)
tokens.

          j.    On or about December 20, 2017, following MCAFEE’s
success in scalping XVG the previous week, MCAFEE launched a “Coin
of the Day” series via his Official McAfee Twitter Account in which

3 Unless otherwise indicated, the altcoin market prices referenced
in this Complaint are drawn from historical cryptocurrency trading
data published online by CoinMarketCap or other similar services.
Because cryptocurrency trading exchanges are typically open for
trading at all times (that is, 24 hours a day, 7 days a week) and
do not have a traditional close of trading for altcoins, the “close
of trading” prices for altcoins published by such services are
typically based on the last recorded price of a particular altcoin
on the date in question in coordinated universal time (UTC).
                                   15
     Case 1:21-cr-00138-LGS Document 6-2 Filed 03/09/21 Page 16 of 38



he published tweets endorsing various altcoins to the investing
public. The initiative, which MCAFEE later converted into a “Coin
of the Week” series, served as a platform to advance the scalping
scheme. As part of this series, MCAFEE used false and misleading
representations and omissions about MCAFEE’s motives for publicly
endorsing altcoins to investors and his alleged lack of investment
in the altcoins that he was promoting to induce purchases that
artificially inflated the value of altcoins secretly owned by
MCAFEE and other McAfee Team members such as CC-1.

          k.   To announce the Coin of the Day/Week initiative to
the investing public, MCAFEE published a tweet on or about December
20, 2017 via his Official McAfee Twitter Account in which he
highlighted his alleged knowledge of publicly traded altcoins
drawn from his purported market research and review of published
whitepapers about them.    In this December 20 tweet (the “False
December 20 Tweet”), MCAFEE falsely promised to tell the public if
he held an investment position in any of the altcoins that he was
promoting, stating: “The few I’m connected to I will tell you.
The rest I have no position in.” In full, MCAFEE’s False December
20 Tweet stated:




          l.   In that False December 20 Tweet, MCAFEE did not
disclose that just a few days before making that supposed
disclosure promise, he had used tweets falsely denying that he
owned XVG tokens, when in fact he did, to support profitable short-
term scalping trades in XVG. Furthermore, as shown below, MCAFEE
repeatedly broke that false disclosure promise in tweets that he
later published as part of his Coin of the Day/Week series.

      MCAFEE’s First “Coin of the Day” —— Electroneum (ETN)

          m.   Based   on   my   review   of  the   McAfee   Skype
Communications, I have learned that on or about December 20, 2017,
MCAFEE directed McAfee Team Member-1 to build an investment

                                   16
     Case 1:21-cr-00138-LGS Document 6-2 Filed 03/09/21 Page 17 of 38



position in Electroneum (ETN) tokens. As a result, McAfee Team
Member-1 used more than $100,000 in BTC to buy hundreds of
thousands of ETN tokens for MCAFEE, himself, and McAfee Team
Member-2.

          n.   The next day, after McAfee Team Member-1 purchased
ETN tokens for MCAFEE, MCAFEE started publishing tweets via his
Official McAfee Twitter Account encouraging members of the
investing public to purchase ETN tokens. For example, based on my
review of publicly available portions of the Official McAfee
Twitter Account, I know that on or about December 21, 2017, at
approximately   10:09AM,   MCAFEE  published   a  tweet   stating
“ELECTRONEUM - The first of my daily coin reports” followed by a
link to a report claiming, “I’ve had more than one DM [i.e., a
private direct message on Twitter] calling Electroneum the holy
grail of crypto currency . . . . At $0.08 it is seriously cheap.”

          o.   Contrary to the False December 20 Tweet in which
MCAFEE misrepresented that he would disclose any instances in which
he held an investment position in his “Coin of the Day,” MCAFEE’s
tweets endorsing ETN did not disclose his investment position in
ETN. Rather, in response to a question on Twitter, MCAFEE falsely
denied that he owned any ETN tokens or had any self-interest in
touting ETN, misrepresenting in a tweet published on or about
December 21, 2017 that: “I own no ETN. I am not pumping for my
gain. I am showing you the incredible value of supporting a coin
that will change the world.”

          p.   The market price of ETN tokens increased by about
40% between the close of trading on or about December 20, 2017
and the close of trading the next day.    During that short-term
price increase, McAfee Team Member-1 sold MCAFEE’s investment
position in ETN tokens at a profit. In contrast, over the long
term, ETN’s market price fell by approximately 90% between the
close of trading on or about December 21, 2017 and the closing
price a year later.

               Fraudulent Scalping in Other Altcoins

          q.   From on or about December 22, 2017 through on or
about January 28, 2018, MCAFEE published a series of “Coin of the
Day” or “Coin of the Week” tweets via his Official McAfee Twitter
Account in which he publicly endorsed BURST, DGB, RDD, HMQ, TRX,
FCT, DOGE, XLM, SYS and RCN tokens to investors.

          r.  For each of those altcoins, MCAFEE caused McAfee
Team Member-1 to buy hundreds of thousands or even millions of

                                   17
     Case 1:21-cr-00138-LGS Document 6-2 Filed 03/09/21 Page 18 of 38



tokens in the altcoin less than ten days before MCAFEE’s “Coin of
the Day” or “Coin of the Week” tweet endorsing the altcoin, and
then sell out of the investment position in that altcoin as quickly
as possible after MCAFEE publicly endorsed the altcoin.        CC-1
mirrored those altcoin trades (although CC-1 did so on a smaller
scale than MCAFEE and McAfee Team Member-1). As with ETN, MCAFEE
did not disclose his investment positions in those altcoins in his
tweets publicly endorsing those altcoins, notwithstanding his
promise to do so in his False December 20 Tweet. Also, as with
ETN, the market price of virtually all of those altcoins
experienced a temporary increase after MCAFEE publicly endorsed
them, allowing MCAFEE and other McAfee Team members, including
CC-1, collectively to earn profits of more than $2 million from
their short-term scalping trades in those altcoins. In the long
term, however, the market price of each of those altcoins declined
significantly as of a year after MCAFEE’s endorsement.

          s.   From my review of the McAfee Skype Communications
between MCAFEE and McAfee Team Member-1 and my participation in
interviews of McAfee Team Member-1, I have learned that MCAFEE
closely directed the scalping trades in each of the altcoins that
he promoted as his “Coin of the Day” or “Coin of the Week” on
Twitter, ensuring that the timing of his promotional tweets and
the sale of his investment positions in those altcoins were
executed to take advantage of the temporarily inflated prices that
were stimulated by his endorsement tweets.       For example, at
approximately 1:51AM on or about December 24, 2017, MCAFEE Skype-
messaged McAfee Team Member-1: “[P]ut 20 BTC into Reddcoin if you
can. I will post tomorrow morning about Reddcoin. If it reaches
60% above what I paid for it please sell. Thank you [McAfee Team
Member-1]. I will post [a]t 9:00 AM.” As directed, McAfee Team
Member-1 used approximately $280,000 worth of MCAFEE’s BTC funds
to buy RDD tokens for MCAFEE, and he also invested about the same
amount of his own BTC funds in RDD tokens.

          t.   As promised, on or about December 24, 2017, at
approximately 8:56AM, MCAFEE published the following tweet
endorsing RDD via his Official McAfee Twitter Account: “Coin of
the day:   Reddcoin (RDD) — a sleeper — most widely used social
network coin in the world — flying under the radar since 2014. .
. .” The tweet included a link to the Reddcoin website.

          u.   Contrary to the alleged disclosure promise in
MCAFEE’s False December 20 Tweet, MCAFEE failed to disclose in
that December 24 tweet endorsing RDD that he had invested hundreds
of thousands of dollars in RDD tokens just hours earlier.       The
market price of RDD tokens increased by about 50% between the close

                                   18
     Case 1:21-cr-00138-LGS Document 6-2 Filed 03/09/21 Page 19 of 38



of trading on or about December 23, 2017 and the close of trading
on or about December 24, 2017. Shortly after the RDD endorsement
tweet, McAfee Team Member-1 sold his and MCAFEE’s investment
positions in RDD, yielding collective profits for himself and
MCAFEE in BTC funds worth more than $350,000 in less than two days.
CC-1 also invested approximately $9,600 of his own funds in RDD
tokens on or about December 23, 2017 and sold those tokens shortly
after the RDD endorsement tweet, yielding a return on investment
of about 118% and a profit of more than $11,000 in value in less
than two days.

          v.   During Skype communications between MCAFEE and
McAfee Team Member-1 shortly after the publication of that RDD
endorsement tweet, MCAFEE wrote:    “[L]et me know when you have
finished selling[.]”   McAfee Team Member-1 responded:    “[I] am
finished[.]” MCAFEE replied: “High five[.]” Later that morning,
McAfee Team Member-1 sent a series of Skype messages to MCAFEE
with an updated tally of their gross scalping proceeds up to that
point, which totaled over $1 million worth of digital assets.

          w.   While MCAFEE and other McAfee Team members such as
CC-1 secretly profited from short-term scalping trades in altcoins
that MCAFEE publicly endorsed as his “Coin of the Day” or “Coin of
the Week” on Twitter, MCAFEE publicly made misleading statements
and omissions encouraging investors to buy and hold long-term
investment positions in the promoted altcoins at various points
during the scalping scheme. For example, on or about December 26,
2017, in responding to a Twitter user’s comment about MCAFEE’s
“Coin of the Day” tweet endorsing Tron tokens, MCAFEE tweeted
misleading claims that “Tron is a long term Hodl.[4] Those who are
flipping it are losing out.”    Similarly, on or about January 28,
2018, in responding to a Twitter user’s question asking when to
sell the RCN tokens that MCAFEE had endorsed that day, MCAFEE
tweeted:     “All   my   recommendation   [sic]   are  long   term
recommendations[.]”

          x.   None of MCAFEE’s “Coin of the Day” or “Coin of the
Week” tweets endorsing the eleven altcoins referenced above
disclosed that before publicly endorsing these altcoins for
investment, MCAFEE and other McAfee Team members such as CC-1 had


4 Based on my training and experience, and my review of various
materials published online, I have learned that “Hodl” is slang in
the cryptocurrency community for holding a cryptocurrency rather
than selling it, and that an investor who does so is known as a
“Hodler.”
                                   19
     Case 1:21-cr-00138-LGS Document 6-2 Filed 03/09/21 Page 20 of 38



bought investment positions in these altcoins with the intention
of scalping them in the short term.

          CC-1’s Assistance Selecting Altcoins to Scalp

     23. In or about June 2019, CC-1 voluntarily participated in
a telephonic interview with me and another law enforcement officer.
During the interview, CC-1 admitted the following concerning his
role in the scalping scheme that he committed with JOHN DAVID
MCAFEE, the defendant, and other McAfee Team Members, in substance
and in part:

          a.   MCAFEE (through McAfee Team Member-1) and CC-1 (on
his own behalf) took investment positions in various altcoins in
advance of MCAFEE’s “Coin of the Day” tweets endorsing those
altcoins. After accumulating a position in a particular altcoin,
MCAFEE would issue tweets endorsing the altcoin as his “Coin of
the Day,” which increased the market price of the altcoin. McAfee
Team Member-1 and CC-1 would then sell their respective positions
in the altcoin being promoted, usually at a profit.

           b.  At a certain point while this scheme was underway,
MCAFEE allowed CC-1 to start selecting the altcoins that MCAFEE
would endorse in his “Coin of the Day” tweets. In doing so, MCAFEE
instructed CC-1 to use specific parameters for making such
selections    including    the    circulating    supply,    market
capitalization, and trading volume of a particular altcoin. (From
my training and experience, I believe that MCAFEE chose such
criteria in order to identify altcoins that would be easy to “pump
and dump” profitably in the short term through Twitter
endorsements.)

          c.   MCAFEE instructed CC-1 and other McAfee Team
members that they were not permitted to tell anyone else about the
altcoins selected for such trading. For example, on a particular
occasion, MCAFEE pulled CC-1 to the side and told CC-1 not to
mention to his friends or others what the “Coin of the Day” was
going to be because then “it would be like insider trading.”

     24. From my participation in this investigation and sources
referenced in paragraphs 18 and 22 above, including my review of
electronic communications involving JOHN DAVID MCAFEE, the
defendant, and CC-1, information and documents collected as part
of the parallel SEC investigation, and cryptocurrency exchange
trading records associated with various McAfee Team members and
publicly available materials, I have learned the following
concerning CC-1’s role in the scalping scheme:

                                   20
     Case 1:21-cr-00138-LGS Document 6-2 Filed 03/09/21 Page 21 of 38




          a.   CC-1 researched and suggested certain altcoins to
MCAFEE for MCAFEE to publicly endorse on Twitter and then scalp.
For example, during a text message conversation between CC-1 and
his then-wife, McAfee Team Member-3, on or about December 26, 2017
(which was after MCAFEE had endorsed ETN, BURST, DGB, RDD and HMQ
tokens), CC-1 wrote: “So I picked the last three coins and that
move made the market cap for all three go from 230 million to 2.5
billion[.]”

          b.   In another example, on or about January 3, 2018,
CC-1 sent an email to MCAFEE recommending that DOGE be the next
altcoin that MCAFEE should buy, publicly endorse, and then scalp.
Specifically, in that email, CC-1 wrote:     “DOGE is on all main
markets (15 to 20), thus the price will most likely skyrocket
within first minute of your tweet (as usual).” CC-1 concluded the
email:   “If we did purchase today (Wednesday) and DOGE mimics
previous coins, I foresee a greater return (100-150%) as a result
of allowing DOGE to increase throughout the next 4 days before we
tweet.”

          c.   At MCAFEE’s direction, McAfee Team Member-1
purchased DOGE tokens on or about January 3, 2018 and continued
doing so until on or about the morning of January 8, 2018, when
MCAFEE published his “Coin of the Week” tweet endorsing DOGE
without disclosing his investment position in DOGE.   CC-1 also
bought over six million DOGE tokens in the days prior to the
announcement.

          d.   The market price of DOGE tokens temporarily
increased by about 21% between the low price mark on or about
January 7, 2018 and the high mark on or about January 8, 2018
before declining about 15% as of the close of trading on or about
January 8, 2018. Shortly after MCAFEE tweeted his endorsement of
DOGE, MCAFEE had McAfee Team Member-1 sell their DOGE positions,
yielding collective profits for them of more than $700,000 in BTC
in less than two weeks. CC-1 sold his DOGE tokens less than an
hour after MCAFEE’s “Coin of the Week” tweet endorsing DOGE,
yielding profits of more than $43,000 in BTC in less than a week.

          e.   The long-term trading price of DOGE, however,
declined in value by more than 85% between MCAFEE’s promotional
tweet and on or about January 8, 2019, one year later.

     25. Based on my review of Google search history results
associated with CC-1, I have also learned the following concerning
CC-1’s DOGE recommendation to JOHN DAVID MCAFEE, the defendant:

                                   21
     Case 1:21-cr-00138-LGS Document 6-2 Filed 03/09/21 Page 22 of 38




          a.   On or about January 6, 2018 —— which was during the
week in which MCAFEE and CC-1 had secretly accumulated investment
positions in DOGE while undertaking efforts to inflate the
altcoin’s market price —— CC-1 conducted a Google search for
“regulatory laws trading cryptocurrency.” Following that search,
CC-1 visited several online articles about regulation of the
cryptocurrency industry, including a MarketWatch article (entitled
“Here’s how the U.S. and the world regulate bitcoin and other
cryptocurrencies”) which included a chart summarizing regulations
and enforcement actions by the SEC and CFTC regarding fraud and
manipulation involving cryptocurrencies.      With respect to the
CFTC, the chart stated:    “The CFTC has designated bitcoin as a
commodity and announced that fraud and manipulation involving
bitcoin traded in interstate commerce and the regulation of
commodity futures tied directly to bitcoin is under its authority.”

          b.   On or about July 28, 2018, CC-1 performed Google
searches for “bad actor definition” and “fraudster defined.”

           MCAFEE Lies About His Pump and Dump Activity

     26. Based on my participation in this investigation and
sources referenced in paragraph 18 and 22 above, including my
review of a recording on YouTube of an interview of JOHN DAVID
MCAFEE, the defendant, on a cryptocurrency talk show on or about
December 22, 2017 (the “December 22 Interview”), I have learned
the following:

          a.   The December 22 Interview took place two days after
MCAFEE published the False December 20 Tweet in which he falsely
promised that he would disclose any instances in which he held a
position in his “Coin of the Day,” and one day after MCAFEE broke
that promise by publicly endorsing ETN as his “Coin of the Day” on
Twitter while falsely denying that he had a position in ETN and
then scalping his position in ETN.

          b.   During the December 22 Interview, which was posted
on or about that day on YouTube, MCAFEE reiterated his prior false
disclosure promise.   Specifically, MCAFEE was confronted during
the   December   22   Interview    about   whether   his   altcoin
recommendations on Twitter were really MCAFEE “trying to pump a
coin because [he had] invested in it.” In response, MCAFEE made
the following false claims:

     If I say “this is a great coin” and nothing else I
     promise you I don’t own any of it, I’m not affiliated

                                   22
     Case 1:21-cr-00138-LGS Document 6-2 Filed 03/09/21 Page 23 of 38



     with it, and I’m not interested in whether or not you
     buy it. . . . So I’m sorry this is what the world is.
     Everybody thinks that you are just like everybody else,
     or that I am, that if I am promoting a coin, I must be
     benefiting. Absolutely untrue. Listen, if I am 72 years
     old, what I am I going to do with more money? Seriously,
     I mean, my knees are bad, what am I going to buy? I
     don’t need money.    What I need is to create a better
     world for my children and your children and everybody’s
     children. . . .

          c.   On or about December 29, 2017, after MCAFEE had
broken that false disclosure promise at least six times, MCAFEE
tweeted a link to a YouTube recording of the December 22 Interview
reiterating the false disclosure promise.

          d.   At various points during the scalping scheme,
MCAFEE also repeatedly made false statements in response to
questions on Twitter from members of the public seeking to
understand MCAFEE’s motives for promoting particular altcoins as
part of his Coin of the Day/Week series, and, in particular,
whether MCAFEE was tweeting endorsements of altcoins for self-
gain.   Specifically, MCAFEE tweeted false claims on multiple
occasions asserting that his recommendations were for long-term
investments and that he was not seeking to pump up the stock for
his own gain, including the false tweets referenced in paragraph
22(w) above.

                 THE FRAUDULENT ICO TOUTING SCHEME

     27. Based on my participation in this investigation and
sources   referenced  in   paragraph  18   above,  including   my
participation in interviews of McAfee Team Member-1 and McAfee
Team Member-2 and of various ICO investors and my review of
documents and electronic communications corroborating information
that they have provided, I have learned the following:

                                Overview

          a.   During the period from at least on or about December
20, 2017 through on or about February 10, 2018, JOHN DAVID MCAFEE,
the defendant, and other McAfee Team members, including CC-1,
conducted Twitter promotions of at least seven ICOs (“ICO-1”
through ICO-7,” respectively) that qualified as securities
offerings in exchange for more than $11 million in ETH and BTC
(plus ICO tokens that were then worth millions of dollars) paid to
the McAfee Team by the ICO issuers sponsoring those ICOs (“Issuer-

                                   23
     Case 1:21-cr-00138-LGS Document 6-2 Filed 03/09/21 Page 24 of 38



1” through “Issuer-7,” respectively).     In each instance, MCAFEE
and CC-1 failed to disclose to ICO investors that they and the ICO
Issuers were paying the McAfee Team a substantial portion of the
funds raised from ICO investors for their touting efforts, despite
knowing that they were required to disclose such compensation under
federal securities laws. Furthermore, in several instances during
this ICO touting scheme, MCAFEE and CC-1 took active steps to
conceal their secret compensation arrangements with ICO issuers
from ICO investors, and MCAFEE made false and misleading statements
and omissions to hide such deals from ICO investors.

          b.   From in or about December 2017 through in or about
October 2018, MCAFEE and other McAfee Team members, including
CC-1, engaged in various efforts to liquidate the digital asset
proceeds of their ICO touting activities.

     Relevant Background on ICOs and Applicable Regulations

          c.   Like an initial public offering or “IPO,” an ICO is
a mechanism by which a business can raise funds from members of
the investing public to further goals of the business.         In a
traditional IPO, a business corporation typically issues, offers,
and sells shares of stock in the corporation to investors in
exchange for investment funds. In an ICO, in contrast, a business
typically creates a unique series of digital coins or tokens and
then issues, offers, and sells the ICO coins or tokens to potential
investors in exchange for consideration, in order to raise money
for the business through these investments.      The consideration
that the ICO issuer receives from investors often comes in the
form of Ether (ETH) and Bitcoin (BTC), but can also be United
States dollars or another fiat currency.

          d.   On or about July 25, 2017, the SEC publicly issued
a report (the “ICO Report”) cautioning that initial and other
digital coin offerings can be, and often are, offerings that
qualify as securities under the federal securities laws.

          e.   On or about November 1, 2017, the SEC announced a
warning (the “ICO Touting Warning”) that anyone who promotes a
digital token or coin that qualifies as a security under the
federal securities laws must disclose the nature, source, and
amount of any compensation received in exchange for the promotion,
and that a failure to disclose this information is a violation of
the anti-touting provisions of the federal securities laws and may
also be a violation of certain other provisions of those laws.
The ICO Touting Warning stated in pertinent part:


                                   24
       Case 1:21-cr-00138-LGS Document 6-2 Filed 03/09/21 Page 25 of 38



       Celebrities and others are using social media networks
       to encourage the public to purchase stocks and other
       investments. These endorsements may be unlawful if they
       do not disclose the nature, source, and amount of any
       compensation paid, directly or indirectly, by the
       company in exchange for the endorsement. . . .
       Celebrities    and   others   have   recently    promoted
       investments in Initial Coin Offerings (ICOs). In the
       [ICO Report], the [SEC] warned that virtual tokens or
       coins sold in ICOs may be securities, and those who offer
       and sell securities in the United States must comply
       with the federal securities laws.      Any celebrity or
       other individual who promotes a virtual token or coin
       that is a security must disclose the nature, scope, and
       amount of compensation received in exchange for the
       promotion. A failure to disclose this information is a
       violation of the anti-touting provisions of the federal
       securities laws. Persons making these endorsements may
       also be liable for potential violations of the anti-
       fraud provisions of the federal securities laws, for
       participating in an unregistered offer and sale of
       securities, and for acting as unregistered brokers. The
       SEC will continue to focus on these types of promotions
       to protect investors and to ensure compliance with the
       securities laws.

          f. News of the ICO Touting Warning was disseminated via
articles published online by a variety of news outlets including The
Wall Street Journal, The New York Times, Forbes, Fortune,
Cointelegraph and Medium.

                       Fraudulent Touting of ICO-1

          g. From on or about December 4, 2017 through on or about
January 15, 2018, Issuer-1 raised funds from investors in the United
States and elsewhere through ICO-1, in which Issuer-1 sold digital
ICO-1 tokens to investors in exchange for ETH and BTC, among other
digital assets.     Issuer-1 solicited such investments through
internet-based marketing, including by publishing a whitepaper via
Issuer-1’s website describing the terms of ICO-1.

          h. From my review of DM communications recovered from the
Official McAfee Twitter Account, I have learned that on or about
December 17, 2017, the founder of Issuer-1 sent MCAFEE a DM asking
MCAFEE to promote ICO-1 so that ICO-1 was not lost “in the ocean of
ICOs[.]” MCAFEE responded that he would agree to promote ICO-1 by
“tweet[ing] [a] reasonable numbers of tweets, which have a huge

                                     25
       Case 1:21-cr-00138-LGS Document 6-2 Filed 03/09/21 Page 26 of 38



impact on the Cryptocurrency market” in exchange for substantial
compensation.

          i. In ensuing DMs between Issuer-1’s founder and MCAFEE
from on or about December 17 through on or about December 19, 2017,
MCAFEE and Issuer-1’s founder negotiated and ultimately reached
agreement on payment terms for the McAfee Team to promote ICO-1 on
Twitter.   Pursuant to those terms, Issuer-1’s founder agreed that
Issuer-1 would pay the McAfee Team thirty percent of the total funds
that Issuer-1 raised from the sale of ICO-1 tokens to investors
during ICO-1, and would also pay the McAfee Team a substantial
percentage of the ICO-1 tokens to be issued to the public.

          j. On or about December 20, 2017, MCAFEE publicly endorsed
ICO-1 by tweeting via his Official McAfee Twitter Account that
Issuer-1 was offering “[t]he first token to open the door to a new
paradigm of social marketing. This is a world changing coin and a
world changing concept. I urged them to let me assist. The ICO has
just begun.”

          k. Later that day, in response to MCAFEE’s tweet endorsing
ICO-1, a Twitter user posted a comment on MCAFEE’s Twitter feed
asking MCAFEE if he was paid to promote ICOs such as ICO-1. MCAFEE
publicly replied with a tweet misrepresenting that he was not paid
to do so:




          l. In response to another tweet by MCAFEE endorsing
  ICO-1, a different Twitter user posted another comment on MCAFEE’s
  Twitter feed on or about December 20, 2017 asserting that “[t]he
  money goes right into John’s pocket.” MCAFEE replied by publishing
  another false and misleading tweet in which he claimed “Wish it
  did.” In fact, as shown above, MCAFEE started promoting ICO-1 on
  Twitter that day only after Issuer-1 had agreed to pay MCAFEE and
  his team almost a third of the proceeds raised by Issuer-1 from
  ICO-1 investors plus additional compensation for doing so.

                                     26
     Case 1:21-cr-00138-LGS Document 6-2 Filed 03/09/21 Page 27 of 38




        m. While MCAFEE was publicly endorsing ICO-1 via his
Official McAfee Twitter Account on or about December 20, 2017,
MCAFEE privately asked the founder of Issuer-1 to remove any
reference to MCAFEE’s affiliation with Issuer-1 from Issuer-1’s
website   to  conceal   their   promotion-for-compensation   deal.
Specifically, on or about December 20, 2017, MCAFEE wrote in a DM
to ICO-1’s founder: “[F]or the next few weeks, take my name off
your site. I want to be able to leverage my Twitter with people
assuming I have no relationship with you. Removing my name now
will add at least a million dollars to your sale.” In an ensuing
DM conversation, Issuer-1’s founder initially expressed concerns
about doing so, but ultimately agreed to heed MCAFEE’s guidance,
writing to MCAFEE: “Ok. We will do that.” He then did as MCAFEE
had suggested and so advised MCAFEE in a further DM, writing: “We
have removed your name from the website as requested.”

       n. From in or about late December 2017 through in or about
mid-January 2018, MCAFEE posted several additional tweets via his
Official McAfee Twitter Account promoting ICO-1, none of which
revealed that MCAFEE was receiving compensation from Issuer-1 for
his endorsements.

        o. As an additional means of promoting ICO-1 for his own
benefit, MCAFEE also published tweets in which he made false and
misleading claims that he had invested his own personal funds.
For example, MCAFEE published a tweet via his Official McAfee
Twitter Account on or about December 27, 2017 claiming: “[ICO-1]
is also a great ICO opportunity . . . . I have personally purchased
a significant amount [o]f [Issuer-1 tokens] . . . .”       However,
from my review of DMs between MCAFEE and Issuer-1’s founder that
were recovered from the Official McAfee Twitter Account, I found
no DMs indicating that MCAFEE “personally purchased a significant
amount [o]f [Issuer-1 Tokens]” using his own funds, as claimed in
MCAFEE’s December 27 tweet. Rather, from those DMs, it appears
that MCAFEE’s only holdings of ICO-1 tokens were paid to MCAFEE
and his team by Issuer-1 as compensation for MCAFEE’s Twitter
campaign promoting ICO-1.

       p. As a result of the undisclosed compensation deal
between Issuer-1 and MCAFEE, Issuer-1 ultimately paid MCAFEE and
his team more than $6 million in ETH and BTC (plus ICO-1 tokens
that were then worth millions of dollars) during the period from
MCAFEE’s first tweet touting ICO-1 on or about December 20, 2017
through on or about January 15, 2018.




                                   27
     Case 1:21-cr-00138-LGS Document 6-2 Filed 03/09/21 Page 28 of 38



                    Losses to Investors in ICO-1

     28. Based on my participation in this investigation and
sources referenced in paragraphs 18 and 27 above, including my
interview of a victim of the ICO touting scheme who invested in
ICO-1 (“Investor-1”) and my review of cryptocurrency trading
records concerning Investor-1, I have learned the following:

          a.   Investor-1 invested in two ICOs that JOHN DAVID
MCAFEE, the defendant, promoted via MCAFEE’s Official McAfee
Twitter Account, including ICO-1.

          b.    During the period from on or about December 30,
2017 through on or about January 15, 2018, Investor-1 invested
approximately $20,000 worth of ETH for the purchase of ICO-1 tokens
that were sold by Issuer-1 as part of ICO-1. Investor-1 made these
investments in ICO-1 and the other ICO because of MCAFEE’s
promotions of those ICOs on Twitter.     Investor-1 was under the
impression that MCAFEE: was an expert in the field, based on
MCAFEE’s representations; was selecting and promoting ICOs that he
sincerely believed had potential; and was not being paid for his
ICO promotions by the ICO issuers sponsoring such ICOs.

          c.   According to Investor-1, whether MCAFEE was being
paid in exchange for his ICO promotions would have been important
for Investor-1 to know and would have factored significantly into
Investor-1’s investment decision.   Investor-1 estimates that he
lost between approximately $20,000 and $40,000 as a result of his
investment in the two ICOs promoted by MCAFEE, one of which was
ICO-1, constituting at least the majority of his investment in
ICO-1.

                 Fraudulent Touting of Other ICOs
                Including Deals Negotiated by CC-1

     29. Based on my participation in this investigation and
sources referenced in paragraphs 18 and 27 above, I have learned
the following:

          a.    During the period from on or about December 20,
2017 through on or about February 10, 2018, JOHN DAVID MCAFEE, the
defendant, and CC-1 used the Official McAfee Twitter Account to
promote at least six additional ICOs (specifically, ICO-2 through
ICO-7) in exchange for at least $5 million worth of ETH and BTC
from the ICO issuers (in addition to ICO tokens then worth millions
of dollars), without disclosing to the public the nature, source,


                                   28
     Case 1:21-cr-00138-LGS Document 6-2 Filed 03/09/21 Page 29 of 38



and amount of compensation that those ICO issuers were paying
MCAFEE and his team.

          b.   The McAfee Team’s promotion of ICO-2 by Issuer-2 is
illustrative of CC-1’s role in the ICO touting scheme.

          c.   From on or about January 15, 2018 through on or
about March 31, 2018, Issuer-2 raised funds from investors in the
United States and elsewhere through ICO-2 in which Issuer-2 sold
ICO-2 tokens to investors in exchange for digital assets.
Issuer-2 solicited such investments through internet-based
marketing, including by publishing a whitepaper via Issuer-2’s
website describing the terms of ICO-2.

          d.   From my review of emails that were recovered from
email accounts of MCAFEE and CC-1, I have learned that the CEO of
Issuer-2 initially attempted to contact MCAFEE at an email address
that MCAFEE tweeted out on or about January 12, 2018 (“McAfee Team
Email Account-1”) to which CC-1 had access.             CC-1 then:
(i) reviewed emails sent to that email address and selected certain
ICO issuers to contact regarding the opportunity to pay MCAFEE to
endorse their ICOs via Twitter in exchange for payment;
(ii) negotiated payment terms with such ICO issuers; and
(iii) subsequently submitted the payment terms for MCAFEE’s
approval.

          e.   From my review of emails provided by Issuer-2, I
have learned that on or about January 12, 2018, the CEO of
Issuer-2 sent an email to McAfee Team Email Account-1 providing
information about ICO-2. Two days later, CC-1 emailed a response
in which he explained the specifics of how MCAFEE would tout
ICO-2 for compensation, writing: “If you are interested, [MCAFEE]
charges 25% of the ICO income, paid daily, and a percentage of the
coins.   He will only work with ICOs that use reputable Crowd
funding sites so that he is assured the daily income counter is
correct.”   CC-1 signed the email with his name, “McAfee Team,”
“Executive Advisor,” followed by email addresses at which he could
be reached.   On or about January 15, 2018, the CEO of Issuer-2
responded in part “Hi [CC-1] – I am interested. . . .” Later that
day, CC-1 wrote: “If you can provide evidence of having a way to
show proof of daily ICO income, Mr. McAfee can begin his first
promotional tweet tonight. Please keep in mind, 25% of your ICO
daily income is required every day of your ICO sale. Generally,
he also takes a percentage of coin; however, he is excluding this
[for Issuer-2] . . . .”




                                   29
     Case 1:21-cr-00138-LGS Document 6-2 Filed 03/09/21 Page 30 of 38



          f.   After the CEO of Issuer-2 agreed to those terms, he
sent an email to CC-1 on or about January 16, 2018 asking if
Issuer-2 could add MCAFEE to Issuer-2’s website. CC-1 responded:
“Mr. McAfee has requested that you wait until two days after his
first tweet to place his name on your website. There is a reason
for everything. . . .”

          g.   On or about January 17, 2018, MCAFEE publicly
tweeted the following via his Official McAfee Twitter Account:
“Want to park your money in a safe place that may have great
upside? ICOs are King in this market . . . . Be sure to fully
read the white papers and check out carefully. I’m considering
[ICO-2].” MCAFEE’s tweet included a link to Issuer-2’s website.

          h.   As with earlier examples cited above, members of
the public viewing MCAFEE’s promotional tweets of ICO-2 sought to
understand if MCAFEE was being compensated for his promotions. On
or about January 24, 2018, Twitter users posted comments on
MCAFEE’s Twitter feed asking whether MCAFEE was being paid to
promote ICO-2. In response, MCAFEE publicly tweeted the following
misleading claims:

     Why does everyone assume I fucking get paid for
     everythings [sic] I tell people to check out????????
     Can’t I fucking point out items of interest? Why the
     fuck do I need money. Google me. And it’s fucking rude
     to ask peopler [sic] what they make. How much do you
     make at your work??

In fact, per the undisclosed promotion-for-compensation deal
negotiated with CC-1, Issuer-2 had already begun paying MCAFEE and
his team for his Twitter promotion of ICO-2 approximately five
days before, on or about January 19, 2018, and Issuer-2 ultimately
paid MCAFEE and his team digital assets worth more than $100,000
for doing so.

              Division of ICO Touting Scheme Profits

     30. Based on my participation in this investigation and
sources referenced in paragraphs 18 and 27 above, I have learned
that, during the period from on or about December 20, 2017 through
on or about February 10, 2018, the seven ICO issuers referred to
herein as Issuer-1 through Issuer-7 paid JOHN DAVID MCAFEE, the
defendant, as well as CC-1 and the McAfee Team, more than
$11 million in ETH and BTC raised from their respective sales of
ICO tokens to investors, as compensation for MCAFEE’s Twitter
promotions of their respective ICOs.    In addition, based on my

                                   30
     Case 1:21-cr-00138-LGS Document 6-2 Filed 03/09/21 Page 31 of 38



review of internal McAfee Team emails that were provided by McAfee
Team Member-2, I have learned that on or about May 28, 2018, MCAFEE
sent an email with the subject line “Division of Coins” to CC-1
and several other McAfee Team members, including McAfee Team
Member-2.   In the email, MCAFEE wrote that “We currently have
ove[r] $20 million in coins that have been distributed to us by
our ICO and co[i]n partners,” and that the proceeds from selling
these coins would be divided among specified McAfee Team members,
with CC-1 to receive 12% (“[CC-1] – 12%”) and MCAFEE to receive
62% (“Me – 62%”).

               MCAFEE and CC-1 were Aware of their
  Obligation to Disclose their Compensation for Promoting ICOs

     31. From my review of the McAfee Skype Communications
involving JOHN DAVID MCAFEE, the defendant, I have learned that on
or about July 26, 2017 —— which was the day after the SEC issued
the ICO Report —— McAfee Team Member-1 sent a Skype message to
MCAFEE with a link to a Vice article entitled, “Oh Shit, the SEC
Just Ruled that Ethereum ICO Tokens Are Securities,” with the
subheading, “Some ICOs must be registered or they’re unlawful.”

     32. I have reviewed a recording posted on YouTube of a
December 16, 2017 cryptocurrency talk show interview in which JOHN
DAVID MCAFEE, the defendant, and CC-1 participated. From doing
so, I have learned that during this interview, MCAFEE described an
ICO project that he was working on called “McAfee Coin” that was
purportedly going to comply with SEC regulations, and MCAFEE stated
the following about the planned McAfee Coin ICO, in pertinent part:

     It’s going to come in the first quarter of 2018. And
     we’re doing something totally different. We’re not ——
     I am actually trying to adhere to the letter of the law.
     We’re actually in partnership with the Gibraltar stock
     exchange so that we can make this a legitimate exchange,
     a legitimate uh, uh entity that the SEC cannot come into
     a year down the line and say Mr. McAfee you’re under
     arrest. That’s going to happen to a lot of tokens, I
     promise you. . . . So I’m doing something different. .
     . .

     33. Based on my participation in an interview of XVG
Investor, and my review of electronic communications between him
and JOHN DAVID MCAFEE, the defendant, I have learned the following:

          a.   MCAFEE met in person with XVG Investor in or about
October 2017 and they subsequently corresponded by text messages

                                   31
     Case 1:21-cr-00138-LGS Document 6-2 Filed 03/09/21 Page 32 of 38



and Twitter DMs. On or about November 2, 2017 —— which, as noted,
was the day after the SEC issued the ICO Touting Warning cautioning
that anyone promoting a securities offering styled as an ICO for
compensation must disclose the nature, source, and amount of such
compensation under applicable federal securities laws —— XVG
Investor wrote in a DM to MCAFEE: “I hope the SEC statement about
ICO doesn’t negatively affect anything with McAfee coin.” MCAFEE
responded to that DM about two days later without addressing XVG
Investor’s reference to the ICO Touting Warning.

          b.    On or about December 27, 2017, MCAFEE sent text
messages to XVG Investor in which MCAFEE threatened to publish
negative tweets about Verge (XVG) tokens (of which XVG Investor
had substantial holdings) if XVG Investor did not pay MCAFEE at
least $100,000 in ETH (“If you sent $100,000 in Ether I will not
tweet, but . . . if you believ[e] you will recover after my tweet
then you are smoking something.”), to which XVG Investor responded:
“Why not endorse Verge and just buy the dip? [. . . .] If we
don’t pay you, you don’t have to water down your endorsements by
pointing you are being paid as SEC required.”

     34. Based on my review of Google search history records
associated with CC-1, I have learned that CC-1 conducted internet
research on regulatory developments in the cryptocurrency industry
and reviewed cryptocurrency news articles about such developments.
For example, as noted above, CC-1 conducted a Google search on or
about   January    6,   2018    for   “regulatory    laws   trading
cryptocurrency.”    Following that search, CC-1 visited several
online articles about regulation of the cryptocurrency industry,
including two cryptocurrency news articles (specifically, a
CoinDesk article and a Blockonomi article) that both discussed the
SEC’s ICO Report cautioning that ICOs can be, and often are,
subject to the federal securities laws. The Coindesk article that
CC-1 visited also discussed the SEC’s ICO Touting Warning, stating,
for example, that after issuing the ICO Report in July 2017, the
“SEC itself would go on to warn about celebrity endorsed ICOs and
public-stock scams that use the funding model as a way to entice
investors” and that the SEC “has also pursued civil lawsuits
against ICO organizers since July through a newly-created unit
focused on digital investigations.”

     35. From the voluntary telephonic interview of CC-1 that I
conducted in or about June 2019, I know that CC-1 stated the
following, in substance and in part:

     MCAFEE frequently ranted about the SEC and said the SEC
     was illegal and bad.     MCAFEE also said he could do

                                   32
     Case 1:21-cr-00138-LGS Document 6-2 Filed 03/09/21 Page 33 of 38



     whatever he wanted to do and did not have to pay taxes.
     MCAFEE said consulting and advising the ICO companies
     was against the rules. MCAFEE said the SEC was coming
     after him and he had to flee from the SEC.

             After Getting Caught Failing to Disclose
 Compensation for Touting ICOs, MCAFEE Turns to a Ghost Promoter

     36. Based on my participation in this investigation and
sources referenced in paragraphs 18 and 27 above, I have learned
the following:

          a.   From approximately January 29 through February 7,
2018, Issuer-3 paid McAfee Team members, including JOHN DAVID
MCAFEE, the defendant, and CC-1 more than $660,000 in ETH to
conduct a Twitter campaign touting ICO-3 to the investing public.
As before, MCAFEE published several tweets via his Official McAfee
Twitter Account promoting ICO-3 to the investing public without
disclosing the nature, source, or amount of compensation that he
and his team were receiving from Issuer-3 for doing so.

          b.   On or about February 8, 2018, an internet blogger
published a post speculating, based in part on the blogger’s
analysis of public blockchain records, that several large
transfers of digital assets to a single digital wallet address
shortly after MCAFEE had publicly endorsed ICO-3 demonstrated that
MCAFEE had been paid to endorse ICO-3 without disclosing such
compensation (the “Blog Post”).    In the Blog Post, the blogger
asserted, in part, that MCAFEE “found some project, which could
not collect any money for 3 months,” “[w]rote about i[t] on
Twitter” and “took a big part of investors money immediately,” and
that MCAFEE’s conduct provided “a good reason to write about this
to [the] SEC.”

          c.    From my review of emails recovered from email
accounts of MCAFEE and CC-1, I have learned that on or about
February 9, 2018, a representative of Issuer-3 sent an email to
CC-1 enclosing a link to the Blog Post.         In the email, the
Issuer-3 representative told CC-1, in substance and in part,
“Please, believe me we have nothing to do with [the Blog Post],
this is same trouble for us too,” and asked CC-1 to coordinate
with MCAFEE about how best to respond to the Blog Post, noting
that it was important to announce a response soon, because it would
“become suspicious if we remain silent for a long time.” The same
day, CC-1 forwarded this email to MCAFEE, writing: “Sir, Please
see below link and review[.]”


                                   33
     Case 1:21-cr-00138-LGS Document 6-2 Filed 03/09/21 Page 34 of 38



          d.   On or about February 11, 2018, MCAFEE publicly
tweeted via the Official McAfee Twitter Account a statement
entitled “The McAfee Team and ICOs,” in which MCAFEE publicly
disclosed for the first time that he was being paid for his ICO
promotions on Twitter (the “Incomplete Disclosure”).     In the
Incomplete Disclosure, MCAFEE wrote in part:

     We have been recommending a number of ICOs.        Here is how
     this comes about:

     I post a tweet calling for companies planning an ICO to
     submit their plans, white papers, etc., to us.      I do
     this every two weeks. For each post, we receive between
     200 and 300 submissions. These submissions are reviewed
     by my full time team.     After the review process, we
     select 7 to 10 of the ICOs that we feel are the best.
     We then have these companies audited . . . , at our cost
     . . . .

     Do we charge for these services?    Of course.   Do we
     charge a lot? Yes, more than any other agency I know
     of.   Why?  Because we are worth it.   How much do we
     charge? It’s no one’s business other than ours and the
     companies that we support.

However, MCAFEE’s Incomplete Disclosure failed to disclose the
amounts that he had been paid for prior ICO promotions or to
identify the particular ICO issuers that had paid him to do so.

          e.     On or about February 12, 2018, another individual
(“Individual-1”) sent an email to MCAFEE, stating in part that
MCAFEE’s Incomplete Disclosure was “not quite adequate under [SEC]
Rule 17(b),” 5 because although MCAFEE had “admit[ted] that [he was]
being   compensated,”    he   was   required   to   disclose   more.
Individual-1 added: “Look, it’s all over the net that you take
25% anyway so why not just go ahead and put it out there.”


5 The anti-touting provisions of Section 17(b) of the Securities
Act of 1933 make it unlawful for any person to publish any
communication   in   interstate   commerce  that   describes   a
security (regardless of whether the communication purports to
offer the security for sale) in exchange for consideration from
an issuer, underwriter, or dealer of the security “without fully
disclosing the receipt, whether past or prospective, of such
consideration and the amount thereof.”


                                   34
     Case 1:21-cr-00138-LGS Document 6-2 Filed 03/09/21 Page 35 of 38



          f.   Also on or about February 12, 2018, MCAFEE tweeted
an endorsement of an ICO, in response to which another Twitter
user commented “40% bonus, 25% of every dollar invested to McAfee
and team.”    MCAFEE replied by tweeting:     “Promotional costs
generally run as high as 30%. I am cheap.”

          g.   On or about March 30, 2018,        MCAFEE tweeted a link
via his Official McAfee Twitter Account to        a website that he had
created for the “McAfee Crypto Team,” which       purported to describe
the advantages of hiring MCAFEE and his team      to promote ICOs, along
with their alleged fees.

     37. I have reviewed DMs between JOHN DAVID MCAFEE, the
defendant, and a co-conspirator not named as a defendant herein
(“CC-2”) that were recovered from MCAFEE’s Official McAfee Twitter
Account.   Based on my review of those communications and other
sources referenced in paragraphs 18 and 27 above, I have learned
the following:

           a.   After having been confronted in or about mid-
February 2018 for his apparent violation of the federal securities
laws by taking undisclosed compensation to promote ICOs, MCAFEE
deputized CC-2 in or about March 2018 to issue promotional tweets
written by MCAFEE and for which MCAFEE would continue to be
compensated, but to conceal CC-2’s association with MCAFEE in doing
so.   Specifically, on or about March 3, 2018, MCAFEE sent a DM
from his Official McAfee Twitter Account to CC-2’s Twitter account
in which MCAFEE told CC-2:

     Once or twice a week my team recommends an ICO. . . .
     When we do a promotion, I need someone who is a member
     of the major crypto trading blogs on the various
     platforms to help us with outr [sic] promotion. I would
     like you do be my man in those blogs and help us.

          b.   In another DM that same day, MCAFEE instructed
CC-2 to conceal CC-2’s association with MCAFEE when CC-2 promoted
ICO tokens at MCAFEE’s direction, writing:

     Just joining existing blogs in the Crypto trading world.
     No need to even mention me unless a McAfee hater responds
     to our promotion on a specific blog. Do here’s the steos
     [sic]: 1. Research, using Google and/or other tools,
     to find the largest or most influential blogs, chat
     boards social media groups, etc[.], in the realm of
     crypto investing, crypto trading, crypto promotion, ICO
     discussion groups, etc. 2. Join these groups and start

                                   35
     Case 1:21-cr-00138-LGS Document 6-2 Filed 03/09/21 Page 36 of 38



     interacting with existing members.   Do not mention ne
     [sic] or prom9te [sic] anything at all until -- 3. I
     give you an ICO or existing coin to promote.    I will
     write your promotional posts for you for the first few
     months.

          c.   MCAFEE used CC-2 to promote ICO tokens without
disclosing the association between MCAFEE and CC-2 in order to
continue to profit from promoting ICOs without complying with the
securities laws. For example, on or about March 6, 2018, MCAFEE
told CC-2 to promote two ICO tokens that constituted some of
MCAFEE’s significant holdings of ICO tokens acquired as part of
the ICO touting scheme. CC-2 then began promoting those tokens as
MCAFEE had directed, and sent a DM on or about March 10, 2018
informing MCAFEE that CC-2 had created “movement in price” of the
tokens. MCAFEE paid digital currency worth approximately $25,000
to CC-2 between in or about March 2018 and in or about June 2018
in exchange for CC-2’s promotion of those tokens.

             LAUNDERING OF FRAUD PROCEEDS AND OTHER
         ACTIVITES IN THE SOUTHERN DISTRICT OF NEW YORK

     38. Based on my participation in this investigation and
sources referenced in paragraphs 18, 22 and 27 above, including my
participation in interviews of McAfee Team Member-1 and McAfee
Team Member-3, and my review of documents and electronic
communications corroborating information that they have provided
(including my review of records obtained from several banks and
digital asset exchanges), I have learned the following:

          a.    As shown above, during and as a result of the ICO
touting scheme perpetrated by JOHN DAVID MCAFEE, the defendant,
and CC-1, as well as other McAfee Team members, Investor-1 invested
in ICO-1 tokens based on tweets published by MCAFEE promoting
ICO-1 that contained false and misleading representations and
omissions. Based on my interview of Investor-1 and my review of
cryptocurrency trading account records provided by the SDNY
Exchange, I have learned that Investor-1 resided in the Southern
District of New York when he purchased those ICO-1 tokens, and
that the digital assets that Investor-1 used to buy those ICO-1
tokens included digital assets that Investor-1 transferred out of
his SDNY Exchange account.

          b.   As part of the        scalping scheme perpetrated by
MCAFEE and CC-1 as well as other     McAfee Team members, McAfee Team
Member-1 and CC-1 used their own     respective accounts at a digital
asset exchange based in Seattle,     Washington to sell altcoins, the

                                   36
     Case 1:21-cr-00138-LGS Document 6-2 Filed 03/09/21 Page 37 of 38



prices of which had been artificially inflated as part of the
scalping scheme. The buyers of certain of these tokens included
at least seven investors who resided in the Southern District of
New York.

          c.   From approximately late December 2017 through mid-
January 2018, McAfee Team Member-1 explored the possibility of
opening a digital asset exchange account with the SDNY Exchange
that he hoped to use to liquidate (among other things) digital
asset proceeds of the scalping scheme into United States currency
for the benefit of MCAFEE and himself. On or about December 25,
2017, McAfee Team Member-1 wrote in a Skype message to MCAFEE: “I
did ask someone and they said [the SDNY Exchange] can do large
crypto sales and wire transfers.” On or about January 11, 2018,
McAfee Team Member-1 submitted an online application to open an
account at the SDNY Exchange, which rejected the application. On
or about January 14, 2018, McAfee Member-1 sent an email to the
SDNY Exchange in which he identified himself as an “employee of
John McAfee,” and threatened to sue the SDNY Exchange for rejecting
that application.    On or about January 19, 2018, McAfee Team
Member-1 reported via a Skype message to MCAFEE that the California
Exchange was blocking him from opening “an account to offload the
fiat,” and that the “[SDNY Exchange] is shit heads and keeps
denying me an account and won’t disclose why.”

          d.   On or about January 1, 2018, MCAFEE opened an
account in his own name at the California Exchange with assistance
from CC-1 and McAfee Team Member-3. During the period from in or
about January 2018 through in or about February 2018, at the
direction of MCAFEE and CC-1, McAfee Team Member-3 used MCAFEE’s
California Exchange account to liquidate millions of dollars in
digital assets that included (among other funds) proceeds of the
ICO touting scheme into United States currency.       On or about
January 28 and 29, 2018, at the direction of MCAFEE and CC-1,
McAfee Team Member-3 wire transferred about a million dollars in
such liquidation proceeds to a bank account registered to MCAFEE
in Tennessee. The California Exchange routed wire transfers of
such liquidation proceeds through the SDNY Intermediate Bank
before the funds arrived at MCAFEE’s bank account in Tennessee.
In or about February 2018, the California Exchange closed MCAFEE’s
account.

          e.   In or about April 2018, McAfee Team Member-3
submitted an application online to open an account at the SDNY
Exchange, which granted the application. During the period from
in or about June 2018 through in or about November 2018, CC-1
transferred (among other funds) hundreds of thousands of dollars

                                   37
     Case 1:21-cr-00138-LGS Document 6-2 Filed 03/09/21 Page 38 of 38



in digital asset proceeds of the ICO touting scheme to the newly
opened SDNY Exchange account to be liquidated into United States
dollars.


     WHEREFORE, I respectfully request that an arrest warrant be
issued for JOHN DAVID MCAFEE, the defendant, and that he be
arrested and imprisoned or bailed, as the case may be.



                                   /s/ sworn telephonically
                                  ________________________________
                                  BRANDON RACZ
                                  Special Agent
                                  Federal Bureau of Investigation



Sworn to me through the transmission
of this Complaint by reliable electronic
means, pursuant to Fed. R. Crim. P. 41(d)(3)
and 4.1, this 10th day of February 2021



___________________________________
THE HONORABLE GABRIEL W. GORENSTEIN
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   38
